Citation Nr: 1447993	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  08-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 5, 1994 to July 23, 1994 and from October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Huntington, West Virginia, Regional Office (RO).  

In June 2010, the Veteran provided testimony at a Travel Board Hearing.  A transcript of that hearing is of record.

In January 2011, the Board remanded the claim for additional development.

The issues of entitlement to service connection for a left knee disability, bilateral carpal tunnel syndrome, a chronic cough and headaches were also originally developed for appellate review and were remanded by the Board in January 2011 for further development.  In a July 2012 rating decision, service connection was granted for chondromalacia of the left knee, carpal tunnel syndrome of right and left upper extremities, asthmatic bronchitis (previously characterized as chronic cough) and traumatic brain injury with residuals of headaches.  As a result, those issues have been resolved and are not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The remaining claim of entitlement to service connection for a right knee disability requires additional development.

The Board's January 2011 remand asked the RO to schedule a "VA orthopedic examination to determine the etiology of any right or left knee disorder, which may currently be present."  As noted in the introduction, service connection for a left knee disorder has been established. 

The Veteran was provided a VA examination in March 2011.  The report indicates that the Veteran stated that "he has no right knee problem, injury or pain while he was in active service as well as after he got out from active service."  This statement is in contradiction to the evidence of record.   

As noted in the January 2011 Board remand, the record reflects the Veteran's assertions of bilateral knee problems which are related to injuries he sustained while serving in Iraq.  At his personal hearing, the Veteran testified that the medics told him that his knee disorders were due to the constant vibration of the track vehicle.  He reported that the motion of the platform on which the track vehicles were kept would occasionally cause him to fall off the platform.   

Service treatment records show that the Veteran sought medical care for continuous pain the knees in October 2003.  He reported that he was running and felt that his legs got weak and gave way; he also experienced a popping sensation.  On the report of a medical assessment completed prior to deployment in January 2005, the Veteran indicated that he had swollen, stiff and painful joints.  

A February 2006 VA Persian Gulf examination report revealed a summary of problems which included bilateral knee arthralgia of unknown etiology.  On VA joints examination in February 2006, a diagnosis of bilateral knee strain was provided.  In an August 2006 addendum, the examiner reported a diagnosis of bilateral knee pain, with no diagnosis, no pathology and no known etiology.  A May 2006 VA treatment record revealed an assessment of bilateral knee pain.  Listed as active problems were chondromalacia patellae, bilateral knee strain and sprain of the medial collateral ligament.

 



In light of the Veteran's statement at the examination, the March 2011 VA examiner did not examine the Veteran's right knee.  The Board points out that the Veteran is unable to make such a medical determination.  As a layperson, he is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as a medical diagnosis.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the Veteran's assertions cannot constitute competent medical evidence that he does not have a current diagnosis of a right knee disorder, and the VA examiner erred in relying on his assertion.

Based on the above, the Board also finds that the development requested by the Board's January 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, further VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the current nature of any right knee disability and to obtain an opinion as to whether any disability is related to service.  All necessary tests should be performed.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should document all symptomatology related to the right knee and diagnose any disability found to be present in the right knee.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

Can the Veteran's right knee complaints be attributed to a known clinical diagnosis?  If so, please identify the diagnosis and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is related to the Veteran's active duty service, to include the knee complaints reported in October 2003 and on the assessment form completed in January 2005 during service as well as post-service treatment records reflecting diagnoses of bilateral knee arthralgia and bilateral knee pain.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



